EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Hills Bancorporation: We consent to the incorporation by reference in the registration statements (No.333-736006 and No.33-2657) on FormS-8 of Hills Bancorporation of our report dated March10, 2010, with respect to the consolidated balance sheets of Hills Bancorporation and subsidiary as of December31, 2009 and 2008, and the related consolidated statements of income, comprehensive income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2009, and the effectiveness of internal control over financial reporting as of December31, 2009, which report appears in the December31, 2009 annual report on Form10-K of Hills Bancorporation. /s/ KPMG LLP Des Moines, Iowa March10, 2010
